Citation Nr: 0808678	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as back pain.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1958 to August 
1978, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  
The veteran's claims file was subsequently transferred to the 
Reno, Nevada RO.  

The issue of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having a back 
disorder attributable to his period of active service.



CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. §§ 1101, 110, 112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2003 and in an updated letter 
dated in April 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial October 2003 VCAA notice was given 
prior to the appealed AOJ decision, dated in August 2004.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In January 2007, the 
veteran appeared for an informal conference with a Decision 
Review Officer at the RO.  A synopsis of the conference is of 
record.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  In fact, the 
veteran submitted a statement dated in February 2007 
indicating that he had no further evidence to submit to 
support his claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran contends that while in service he injured his 
back when he was ejected from the plane he was operating.  He 
reported that he did not seek treatment for back pain in 
service because he did not wish to be grounded and self-
treated the pain with ibuprofen.  The veteran's wife 
confirmed his complaints of back pain.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The veteran's enlistment examination does not reflect a 
preexisting back disorder.  The veteran's service medical 
records (SMRs) reflect one complaint of back pain in August 
1977 upon the veteran's suspicion of a recurrence of 
infectious hepatitis.  He reported pain from his waist down 
and back.  No finding of a back disorder was noted.  

In May 1970, the veteran was ejected from his aircraft when 
it was shot down by enemy fire.  He experienced "multiple 
contusions and abrasions of the face, skull, neck, axillary 
region, legs and chest."  Upon a full spine and skull x-ray, 
the findings were noted to be within normal limits.  

While in service, the veteran underwent yearly medical 
examinations to qualify for flight.  These examinations, as 
well as his June 1978 medical examination for retirement, 
were devoid of any reference to a back complaints.  

There is no evidence of record showing post-service treatment 
for the veteran's back condition.

In January 2004 the veteran underwent a VA examination 
regarding his claimed back disorder.  The veteran reported 
that the onset of his low back pain was during service when 
he was ejected from his plane.  He advised that since 1970, 
he experienced pain radiating down his left thigh, but did 
not seek treatment for it while in service.  Upon review of 
the x-ray of the spine, the veteran was diagnosed as having 
severe degenerative disc disease with narrowing disc space 
and bony sclerosis.  Further, he was diagnosed as having 
degenerative joint disease of the facet joints and mild 
spondylosis.  There was no finding of spondylolyisis, 
spondylolisthesis, paraspinal masses, fractures or 
destructive lesions.  

In a May 2004 addendum to the January 2004 VA examination, 
the examiner opined that the veteran's current back condition 
was less likely than not caused by service.  Upon review of 
the veteran's records, the examiner noted no in-service 
treatment for a back injury or a chronic back condition.  The 
examiner further noted that after consideration of his 
symptoms and x-ray findings, the veteran's back disorder was 
likely age-related.  

Given the evidence as outline above, the Board finds that the 
veteran's claim of service connection for a back disorder is 
denied on a direct and presumptive basis.  The veteran's SMRs 
reflect treatment following his ejection from his plane, but 
his x-rays returned normal findings in the spine.  
Additionally, the SMRs reflect no treatment for back pain or 
a back condition, except for one record which associated low 
back pain with a possible hepatitis diagnosis.  Further, 
there is no evidence of record suggesting that the veteran 
sought post-service treatment for his back disorder or was 
diagnosed as having a back disorder within one year of 
service discharge.  Thus, service connection for a back 
disorder is denied on a presumptive basis.  Finally, absent 
evidence linking the veteran's current back disorder to 
service, service connection must also be denied on a direct 
basis.


ORDER

Service connection for a back disorder is denied.


REMAND

The veteran was not notified of the evidence necessary to 
substantiate his claim of service connection for 
hypertension, to include as secondary to his service-
connected diabetes mellitus.  Thus, the veteran must be given 
the appropriate VCAA notice to aid in substantiating his 
claim before a decision may be made on the merits.

The veteran contends that his currently diagnosed 
hypertension had its onset during service or was aggravated 
by his service-connected diabetes mellitus.  

In September 1977, the veteran underwent a 5-day blood 
pressure check.  Upon his June 1978 retirement examination, 
the veteran noted he had a high blood pressure.  At the 
examination, the veteran had a sitting blood pressure reading 
of 124/82 and a standing rating of 132/88.  The examiner 
noted that the veteran was found to have high blood pressure 
in 1977, but in 1978 his blood pressure was within normal 
limits.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  The evidence of record reflects that the 
veteran was found to have high blood pressure in service, but 
at that time he was not diagnosed as having hypertension.  
Thus, the claim must be remanded for a VA examination to be 
scheduled and an opinion to be rendered as to the likelihood 
that the veteran's currently diagnosed hypertension had its 
onset in service or has been aggravated by his service-
connected disability.  This examination is required pursuant 
to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the veteran 
with respect to the claim of entitlement 
to service connection for hypertension, to 
include as secondary to a service-
connected disability.  Perform all 
necessary development of the claim.

2.  Obtain any outstanding, post-service, 
medical treatment records regarding the 
veteran's hypertension.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records, a 
notation to that effect should be included 
in the claims file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

3.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's hypertension.  The veteran's 
claims folder should be made available to 
the examiner.  The examiner is to perform 
all necessary clinical testing.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that the veteran's currently diagnosed 
hypertension had its onset in service or 
was aggravated by his service-connected 
diabetes mellitus.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


